Citation Nr: 1734021	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  11-14 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an initial compensable rating for hearing loss.

2. Propriety of rating reduction for right upper extremity peripheral neuropathy from 30 percent to 10 percent effective March 1, 2016.

3. Propriety of rating reduction for left upper extremity peripheral neuropathy from 30 percent to 20 percent effective March 1, 2016.

4. Propriety of rating reduction for right lower extremity peripheral neuropathy from 20 percent to 10 percent effective March 1, 2016.

5. Propriety of rating reduction for left lower extremity peripheral neuropathy from 20 percent to 10 percent effective March 1, 2016.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

Amanda Christensen, Counsel


INTRODUCTION

The Veteran had active military service from January 1968 to April 1970.

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.

In February 2016 the Board remanded the Veteran's claim for additional development.  The claim has since been returned to the Board for further appellate action.  

In July 2017 the Veteran filed a VA Form 21-526EZ claiming service connection for tinnitus.  In a July 2017 letter to the Veteran the RO stated that the Veteran already has a pending appeal of his March 2010 claim for entitlement to service connection for tinnitus.  The Board notes that it denied the appealed claim of entitlement to service connection for tinnitus in its February 2016 decision.  Therefore, the Veteran's filing may be taken as a claim to reopen the issue of entitlement to service connection for tinnitus.  As the issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).
 
The issues of propriety of the rating reductions for right and left, upper and lower extremity peripheral neuropathy effective March 1, 2016 being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

In December 2016 and February 2017, prior to the promulgation of a decision in the matter, the Veteran submitted a request to withdraw his appeal on the issue of entitlement to an increased rating for hearing loss; there are no questions of fact or law in this matter remaining for the Board to consider.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met with respect to the claim for entitlement to an increased rating for hearing loss; the Board has no further jurisdiction in this matter.  38 U.S.C.A. §§ 7104, 7105 (West 2015); 38 C.F.R. §§ 20.202, 20.204 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7104, the Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law that affects the provision of benefits administered by VA.  See 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Under 38 U.S.C.A. § 7105(a), an appeal to the Board is initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case (SOC) is furnished to the Veteran.  See 38 C.F.R. § 20.200.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by an authorized representative.  38 C.F.R. § 20.204(a)(b). ).  A withdrawal becomes effective when it is received by the Board. 38 C.F.R. § 20.204(b)(3).

In letters submitted in December 2016 and February 2017 the Veteran stated that he wished to withdraw his claim for entitlement to an increased rating for hearing loss.  

The Board notes that in July 2017, the Board notified the Veteran that his appeal had been returned to the Board and placed on the Board's docket.  In response to that letter, in July 2017 the Veteran's representative requested the full 90 days prior to issuing judgment.  Under 38 C.F.R. § 20.1304, an appellant is granted a period of 90 days following the mailing of notice to them that an appeal has been certified to the Board for review or until the date the appellate decision is promulgated by the Board, whichever comes first, to submit a request for a hearing, additional evidence of request change in representation.  However, as previously described, the withdrawal of the Veteran's appeal had already been effective for several months before his representative filed this motion for the full 90 day period to submit evidence. 38 C.F.R. § 20.204(b)(3).  Moreover, the Board is under no obligation to further adjudicate an appeal that has been withdrawn. Hanson v. Brown, 9 Vet. App. 29, 32 (1996) ("When claims are withdrawn, they cease to exist.").  Withdrawal of an appeal also operates as a withdrawal of the notice of disagreement. 38 C.F.R. § 20.204(c).  VA regulations permit claimants to renew appeals that were previously withdrawn by filing a new notice of disagreement as long as the new notice of disagreement would have been timely (filed within one year of the applicable rating decision) had the withdrawn appeal never been withdrawn. Id.  VA regulations do not provide a mechanism for renewing an appeal by filing a brief directly to the Board.

Significantly, the Veteran's representative was extremely clear that the issue of hearing loss was to be withdrawn.  See DeLisio v. Shinseki, 25 Vet. App. 45, (2011) (holding that withdrawal of a claim for VA disability benefits is only effective where the withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the claimant).  In this regard, the December 2016 letter was sent to the AOJ concerning the issue of hearing loss and clearly stated "please be advised that at this time, the Veteran wishes to withdraw this claim."  The Veteran's representative followed up with a second letter in February 2017 explaining
	
	On December 16, 2016, this office submitted a letter to the AOJ formally withdrawing the Veteran's claim for an increased evaluation in excess of 0% disabling for hearing loss.  A copy of this December 2016 withdrawal of claim letter is enclosed for convenience.  In light of this withdrawal of claim, we have received notification from the AOJ dated February 2, 2017 indicating intent to transfer the Veteran's file to the Board for further adjudication.  As the hearing loss claim is withdrawn and we are aware of no other matters that would fall under the Board's jurisdiction at this time, we are forwarding this letter to reiterate the Veteran's desire to withdraw the hearing loss claim in hopes of avoiding unnecessary adjudicative effort by the Board.  

Consequently, the Board finds that the Veteran's appeal was withdrawn and there is no prejudice is dismissing the claim without waiting the full 90 days as the claim was effectively withdrawn months before the July 2017 motion was received.  As the Veteran has withdrawn his appeal on this issue, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board has no further jurisdiction in this matter, and the appeal is dismissed.


ORDER

The appeal in the matter of entitlement to an increased rating for hearing loss is dismissed.


REMAND

A remand is required for the AOJ to issue a SOC with respect to the propriety of the rating reductions for right and left, upper and lower extremity peripheral neuropathy effective March 1, 2016.  In November 2016 the Veteran filed a notice of disagreement with the November 2015 rating decision reducing the ratings for right and left, upper and lower extremity peripheral neuropathy.  However, no SOC has been issued as required.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

Upon receipt of the SOC, the Veteran will then have an opportunity to complete the steps necessary to perfect his appeal of the claim to the Board by filing a timely substantive appeal (e.g., a VA Form 9 or equivalent statement).  38 C.F.R. §§ 20.200, 20.202, 20.300, 2.301, 20.302, 20.303, 20.304, 20.305.

Accordingly, the case is REMANDED for the following action:

Send the Veteran a Statement of the Case concerning his appeal of the propriety of the rating reductions for right and left, upper and lower extremity peripheral neuropathy effective March 1, 2016.  If, and only if, he submits a timely substantive appeal in response to the SOC, thereby perfecting his appeal as to the claim, should it be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


